Citation Nr: 1456724	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis, pulmonary hypertension, and pulmonary edema associated with the lung disability.

2.  Entitlement to service connection for a heart disability, to include angina, congestive heart failure, coronary artery disease (CAD), and hypertensive heart disease associated with the heart disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active military service from August 1957 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board denied this appeal in November 2008.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the November 2008 Board decision as to the heart and lung issues, and remanded those issues to the Board for action consistent with the terms of the JMR.  

The Board remanded the heart and lung issues to the AOJ for additional development in December 2009 and in October 2011.  

In a January 2013 decision, the Board again denied the appeal as to the heart and lung issues.  The Veteran appealed that decision to the Court.  In June 2014, the Court issued a Memorandum Decision in which it vacated the January 2013 Board decision as to the heart and lung denials and remanded those issues to the Board for further development and readjudication.  

In so doing, the Court determined that there had not been compliance with the Board's October 2011 Remand instructions.

In June 2014, the Board remanded an issue of entitlement to service connection for a psychiatric disorder to the AOJ for further development.  The record fails to show that the AOJ has completed the development that was specified in the Remand and the AOJ has not returned the case to the Board.  The acquired psychiatric disability issue is therefore not presently before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA's duty to assist a claimant in the development of a claim includes providing and examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The pertinent December 2009 Board Remand directive was as follows:  

The Veteran should be scheduled for VA examinations to determine the nature and etiology of his COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension.  The examiner must be provided with the claims file for review and the examiner should indicate review in the examination report.

The examiner is asked to indicate whether the Veteran has a current diagnosis of COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension.

The examiner is then asked to indicate for each disability whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during active service or was caused by the Veteran's active service from August 1957 to July 1959.  Each disability must be individually identified and discussed.  A rationale for all opinions must be provided.

The examiner is asked to discuss the private opinion from Dr. S.K., dated November 17, 2006, that indicates that the Veteran's respiratory problems are a result of his in-service exposure to lead, and to discuss the medical literature submitted purporting to link lead paint exposure to the Veteran's heart disabilities.  If possible, the examiner is asked to review the Joint Motion of September 2009.

In the September 2009 JMR, the Parties agreed that there were deficiencies in a January 2007 VA examination provided for the lung disability claim.  

First, that the examiner had not provided a rationale for is conclusion that the "lung conditions" were not related to service.  Second, that the examiner failed to address the Veteran's chronic bronchitis.  The Parties also agreed that the Board did not provide adequate reasons and bases for its conclusion that a VA examination and/or opinion was not necessary to decide the Veteran's heart disability claim.  

Following this JMR, the Board again remanded the issues to the AOJ in October 2011.  The pertinent directive in that Remand was as follows:  

The Veteran should be scheduled for VA examinations to determine the nature and etiology of his COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension (if any).  The examiner must be provided with the claims file for review and the examiner should indicate review in the examination report.

Complete all necessary testing, to include testing for lead exposure, if applicable, to determine if the Veteran has COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension.

The examiner is then asked to indicate for each disability whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during active service or was caused by the Veteran's active service from August 1957 to July 1959.  Each disability must be individually identified and discussed.

The examiner is asked to discuss the private opinion from Dr. S.K., dated November 2006, that indicates that the Veteran's respiratory problems are a result of his in-service exposure to lead, and to discuss the medical literature submitted purporting to link lead paint exposure to the Veteran's heart disabilities.  If possible, the examiner is asked to review the Joint Motion of September 2009.

It is important for the health care provider to understand that this case has been to the Veterans Court and will most likely be returned from the Veterans Court unless the Board can make a good faith effort to address the questions posed by the Joint Motion, notwithstanding that the foundation of the Joint Motion is, at best, highly unclear (the Board fully understands that Dr. S.K. provides little basis for his widely speculative opinion) or that the Veteran served on active duty more than 50 years ago.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

In the June 2014 Memorandum Decision, the Court determined that the examination provided in November 2011 did not comply with the Board's October 2011 Remand directive.  The Court explained that instead of completing all necessary testing, to include testing for lead exposure, if applicable, the examiner reviewed the Veteran's medical history and chose to provide an in-depth analysis of typical situations and maladies associated with lead poisoning without discussing whether lead testing was actually necessary.  The Court explained that the examiner's reliance on a lack of evidence to form a negative opinion, her observation that there are multiple ways to test for exposure, and her implicit recognition that the Veteran may still be affected by lead toxicity, indicates that such testing was not only applicable, but also necessary.  

The Court also explained that the examiner's discussion about the percentage of absorbed lead deposited in bones and teeth, the half-life of lead in bone, and the unremarkable knee x-ray that did not mention lead lines, failed to address the obvious problem with the evidence - that the Veteran had never specifically been examined for lead exposure.  

The Court found it peculiar that the examiner would make her finding of no evidence of lead toxicity several times when the purpose of the October 2011 Remand directive was to develop evidence.  

Importantly, the Court stated that the examiner seemed to do everything she could to avoid providing the necessary testing to the Veteran.  The Court provided analysis that to the extent that the Board had directed that testing was required only where applicable, the November 2011 examiner's analysis indicated that the testing was indeed applicable.  

The Court stated that remand was necessary to provide the Veteran with all necessary testing, to include testing for lead exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for VA examination, by an examiner who has not previously examined him, to determine the nature and etiology of his COPD, emphysema, pulmonary edema, bronchial infections, angina, congestive heart failure, coronary artery disease, hypertensive heart disease, and pulmonary hypertension (if any).  The examiner must be provided with the claims file for review and the examiner should indicate review in the examination report.

The U.S. Court of Appeals for Veterans Claims has remanded this case so that VA can provide the Veteran with all necessary testing, to include testing for lead exposure.  The Court specifically stated that testing for lead exposure is necessary.  Therefore, this testing must be accomplished.  

The examiner is then asked to indicate for each disability whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during active service or was caused by the active service.  Each disability must be individually identified and discussed.  The examiner's opinion must specifically address whether exposure to lead from lead based paint during active service caused any of the identified conditions.  

The examiner is asked to discuss the private opinions from Dr. S.K., dated November 2006 and October 2014, that indicates that the Veteran's respiratory problems are a result of his in-service exposure to lead, and to discuss the medical literature submitted purporting to link lead paint exposure to the Veteran's heart disabilities.  The examiner is asked to review the Joint Motion of September 2009 and the Court's Memorandum Decision of June 2014 so as to understand the complexity of this case and so as to avoid further delay from another inadequate examination and opinion.  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  

2.  This is a complex case back from the Veteran's Court.  The AOJ must review the examination report in light of these Remand directives and the September 2009 JMR and the June 2014 Memorandum Decision.  

The RO/AMC is asked to review the June 2014 Court Memorandum Decision in great detail.

If the examination and opinion do not comply with the Board's directives, the AOJ must take immediate corrective action.  

3.  Then, readjudicate the claims that are the basis of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




